SUNEX INTERNATIONAL, INC., Appellant,
v.
J. S. TELLER CONSTRUCTION, INC., a Florida Corporation, TELLER CONSTRUCTION and JAN S. TELLER, individually, Appellees.
No. 4D07-535.
District Court of Appeal of Florida, Fourth District.
November 21, 2007.
Howard J. Hochman of the Law Offices of Howard J. Hochman, Miami, for appellant.
John H. Pelzer and Robin F. Hazel of Ruden, McClosky, Smith, Schuster & Russell, P.A., Fort Lauderdale, for appellees.
PER CURIAM.
Affirmed.
WARNER, FARMER, JJ., and CONNER, BURTON C., Associate Judge, concur.
Not final until disposition of timely filed motion for rehearing.